Judgment, Supreme Court, Bronx County (Robert G. Seewald, J), rendered July 12, 2004, convicting defendant, after a nonjury trial, of robbery in the first and second degrees, attempted robbery in the first degree, criminal possession of a weapon in the second degree (three counts) and criminal possession of a weapon in the third degree, and sentencing him, as a second felony offender, to an aggregate term of 20 years, unanimously affirmed.
Defendant’s challenge to the sufficiency of the evidence supporting his robbery convictions arising out of his forcible taking of a car is unpreserved and we decline to review it in the interest of justice. Were we to review this claim, we would find that these verdicts were based on legally sufficient evidence. We also find that they were not against the weight of the evidence. The evidence supports the conclusion that even if defendant stole the car as a means of transportation in fleeing from the scene of the attempted robbery of a restaurant, he nevertheless did so with the intent to deprive the car’s owner of his vehicle within the meaning of Penal Law § 155.00 (3).
In view of the foregoing, we conclude that defendant was not deprived of effective assistance by his counsel’s failure to raise the issue of larcenous intent, since such failure was not prejudicial (see People v Caban, 5 NY3d 143, 152 [2005]; see also Strickland v Washington, 466 US 668 [1984]).
We perceive no basis for reducing the sentence. Concur— Tom, J.P., Mazzarelli, Saxe, Williams and Malone, JJ.